       Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                     :
UNITED STATES OF AMERICA
                                     :

      v.                             : Criminal Case No. DKC 06-0038

                                     :
VICTOR WARDELL WRIGHT
                                     :

                           MEMORANDUM OPINION

      Victor   Wardell   Wright   filed   a   motion   for   compassionate

release under 18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary

and compelling reasons” presented by his vulnerability to COVID-

19.   (ECF No. 145).     He received a 235-month sentence following

his conviction for possession of a firearm after conviction of a

felony.    Mr. Wright currently is serving his sentence at FCI Ft.

Dix in New Jersey and he has been incarcerated for 165 months,

which counsel asserts is more than 70% of the time he would be

required to spend in the Bureau of Prisons (“BOP”) before being

eligible for halfway house placement.             According to the BOP

website, his projected release date is November 11, 2022.1              For

the following reasons, the motion for compassionate release will

be denied, without prejudice to renewal.




      1The motions to seal (ECF Nos. 149; 156; 161) are GRANTED.
The personal medical and other information should remain private,
except as recited herein.
      Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 2 of 7



     Ordinarily, “[t]he court may not modify a term of imprisonment

once it has been imposed[.]” 18 U.S.C. § 3582(c) (2018).               This

general rule is subject to certain exceptions, including the

compassionate release provision, which allows the BOP to seek a

modification of a prisoner’s sentence.        See id. § 3582(c)(1)(A).

Under the First Step Act of 2018, the compassionate release

provision was modified to allow prisoners to seek a sentencing

reduction directly from the court.      The provision now provides, in

relevant part, that:

                The court may not modify a term of
          imprisonment once it has been imposed except
          that—

                (1)    in any case—

                (A) the court, upon motion of the
          Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant
          has fully exhausted all administrative rights
          to appeal a failure of the Bureau of Prisons
          to bring a motion on the defendant’s behalf or
          the lapse of 30 days from the receipt of such
          a request by the warden of the defendant’s
          facility, whichever is earlier, may reduce the
          term of imprisonment (and may impose a term of
          probation or supervised release with or
          without conditions that does not exceed the
          unserved portion of the original term of
          imprisonment), after considering the factors
          set forth in section 3553(a) to the extent
          that they are applicable, if it finds that—

                (i) extraordinary     and    compelling
          reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years
          of age, has served at least 30 years in prison,
          pursuant to a sentence imposed under section
          3559(c), for the offense or offenses for which
                                    2
      Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 3 of 7



          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

Judge Hollander described the next step of the analysis:

           Accordingly, in order to be entitled to relief
     under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

           U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements
          of   subdivision   (2),   extraordinary   and
          compelling reasons exist under any of the
          circumstances set forth below:

                (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a
          terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A
          specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time
          period) is not required.     Examples include
          metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.

                 (ii) The defendant is—

                                       3
 Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 4 of 7



          (I) suffering from a serious physical or
     medical condition,

          (II) suffering from a serious functional
     or cognitive impairment, or

          (III)     experiencing      deteriorating
     physical or mental health because of the aging
     process,

     that substantially diminishes the ability of
     the defendant to provide self-care within the
     environment of a correctional facility and
     from which he or she is not expected to
     recover.

     Other extraordinary and compelling reasons include
the age of the defendant (Application Note 1(B)) and
Family    Circumstances   (Application    Note    1(C)).
Application Note 1(D) permits the court to reduce a
sentence where, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions
(A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

      The BOP regulation appears at Program Statement
5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 2582 and
4205.   The Guideline policy statement in U.S.S.G. §
1B1.13, along with the application notes, and BOP
Program Statement 5050.50 define “extraordinary and
compelling reasons” for compassionate release based on
circumstances involving illness, declining health, age,
exceptional family circumstances, as well as “other
reasons.”

      On March 26, 2020, Attorney General William Barr
issued a memorandum to Michael Carvajal, Director of the
BOP, directing him to prioritize the use of home
confinement for inmates at risk of complications from
COVID-19.   See Hallinan v. Scarantino, 20-HC-2088-FL,
2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then,
on March 27, 2020, Congress passed the Coronavirus Aid,
Relief, and Economic Security Act (the “CARES Act”),
Pub. L. No. 116-136, 134 Stat. 281. In relevant part,
the CARES Act authorized the Director of BOP to extend
the permissible length of home confinement, subject to
                              4
      Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 5 of 7



     a finding of an emergency by the Attorney General. See
     Pub. L. No. 116-136, § 12003(b)(2).       The Attorney
     General issued a second memorandum to Carvajal on April
     3, 2020, finding “the requisite emergency . . . .”
     Hallinan, 2020 WL 3105094, at *9. Notably, the April 3
     memorandum “had the effect of expanding the [BOP’s]
     authority to grant home confinement to any inmate....”
     Id.

           The Department of Justice (“DOJ”) has recognized
     the unique risks posed to inmates and BOP employees from
     COVID-19. The DOJ recently adopted the position that an
     inmate who presents with one of the risk factors
     identified by the CDC should be considered as having an
     “extraordinary and compelling reason” warranting a
     sentence reduction.    See also U.S.S.G. § 1B1.13 cmt.
     n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3–

4 (D.Md. June 17, 2020) (footnote omitted).

     Mr.     Wright   argues   that   he    meets   the   “extraordinary   and

compelling    reasons”   because      his   underlying     medical   condition

(hypertension) and age (50) make him especially vulnerable to

COVID-19.     He asserts that he does not pose a danger to the

community, and the § 3553(a) factors warrant release.

     Mr. Wright was found guilty after a jury trial of being a

felon in possession of a firearm. Because of his criminal history,

he was found to be an armed career criminal, but was in Criminal

History Category VI based on points alone.                He has an extensive

criminal history.      The stolen firearm was found in a car disabled

in the middle of the Washington beltway, and no violence was

involved at the time.      He claims to have taken substantial steps

toward rehabilitation through programs and classes.              His proposed

                                            5
      Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 6 of 7



release plan includes residing with his wife and working at the

restaurant that she manages.         He has had a clear disciplinary

history since 2014, and only two minor infractions prior to that.

      The Government opposes release, arguing that Mr. Wright has

not exhausted his administrative remedies, is not eligible because

he has no underlying medical condition, and the § 3553(a) factors

do not support release.      Because the Government is correct on the

first argument, it will not be necessary to address the other

arguments at this time.

      The requirement to exhaust administrative remedies requires,

first, that the prisoner direct a request to the warden to bring

a   motion   on   his    behalf.     Whether   the      requirement      is   a

jurisdictional rule or a mandatory claims processing rule, it must

be satisfied, at least when raised by the Government.             See United

States v. Alam, 960 F.3d 831, 832-35 (6th Cir. 2020).

      Mr. Wright used an Administrative Remedy Form and wrote to

the Warden on May 6, 2020: “I formally requesting consideration

for home confinement under the CARES Act.           Although I understand

that I am not eligible under this Act, I am obligated to make said

request before petitioning the court.          Your prompt response is

appreciated.”     (ECF No. 151).      Two days later, the request was

denied: “You do not meet the requirements under the CARES Act for

home confinement.”      (Id.).   He recognizes, now, that a request for

compassionate     release   is   different   from   a   request    for    home

                                        6
         Case 8:06-cr-00038-DKC Document 163 Filed 07/20/20 Page 7 of 7



confinement under the CARES Act but argues that this request should

be deemed sufficient.         While some courts have concluded that a

request that refers to the CARES Act, rather than to compassionate

release, can suffice, most have done so only for a request that

refers     to   COVID-19    and/or   a   prisoner’s       underlying   medical

conditions.      See, e.g., United States v. Murray, 2020 WL 4000858,

at *3 (E.D.La. July 15, 2020); United States v. Carr, 2020 WL

2847633, at *3 (W.D.Va. June 2, 2020).         This request does neither.

Accordingly, it is not sufficient to demonstrate administrative

exhaustion.

       In addition, the medical records are contradictory with

regard to his high blood pressure or hypertension.              At one point,

the record states that he has no history of hypertension, but he

has, on several occasions, been prescribed amlodipine 5mg to take

once each morning.         (See, e.g., ECF No. 157-2, at 12 (ordering

five   milligrams     of   amlodipine    daily);   id.,    at   29   (assessing

“elev[ated] blood pressure reading w/o hypertension” as of March

13, 2020).       If Mr. Wright exhausts administrative remedies and

refiles, some clarification would be appropriate.

       Accordingly, the motion for compassionate release will be

DENIED without prejudice.

                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge



                                          7
